Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office Action is in response to the amendment filed on 06/29/2022. Claims 1-8, 10-17, and 31 are presently pending. Claim 31 is newly presented. Claims 9, 18-30 have been canceled by the Applicant. 

Claims, as amended, obviate rejections under 35 U.S.C § 112(a) raised in the preceding Office Action. However, newly amended claim 8 is subject to rejection under 35 USC § 112(b) as analyzed below.


Response to Arguments

Applicant’s arguments with respect to claims 1-8, 10-17, and 20-21 have been fully considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 depends on claim 1. Claim 1 recites “first viewer” and “secondary viewer”. Claim 8 further recites “primary viewer” and “… the viewer profile”. It is not clear which one of these (first, second, or primary) are considered “the viewer”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 10-12, 17, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., KR 2019-0024333 (hereinafter “Park”) in view of Klarfeld et al., USPGPUB 2006/0206912 (hereinafter “Klarfeld”).

Regarding claim 1, Park discloses a method of providing enhanced content to encourage a secondary viewer to consume content with a first viewer (Abstract, page 1; Figs. 3, 5, 6a-e, pages 13-16), the method comprising:
accessing a viewer profile for the secondary viewer (Figs 6a-b, User D is interpreted as secondary viewer as its inclusion/ exclusion is shown with respect to other viewers; Park further determines/ discloses consideration of viewers as leaders -primary- and followers  -secondary-; page 16 4th paragraph onwards);
providing content to be consumed by the primary viewer (Viewers A-C), the content comprising a plurality of segments each with corresponding metadata (programs/ segments such as described with respect to Figs. 3, 4c with set duration with respect to viewer taste based on profiling of the viewers and metadata associated with the viewer and the program/ segments; Page 13-14);
determining the secondary viewer is present with the first viewer for the providing of the content (As described with respect to User D leaving/ in flow  in Figs. 6a-b, page 15);
calculating a match score for the content based on viewer profile (Pages 13-16, in particular page 15, last three paragraphs);
determining whether the match score is below a predetermined threshold;
in response to determining that the match score is below the predetermined threshold:
(i) accessing metadata for one of the plurality of programs/ segments (Pages 13-16, in particular page 15, last three paragraphs);
(ii) generating an enhanced program from the content based on one of the plurality of programs/ segments and the corresponding metadata (); and
(iii) providing the enhanced program for consumption (Pages 13-16, in particular page 15, last three paragraphs);
Determining the secondary viewer is no longer present for the providing of content (As described with respect to User D leaving/ in flow  in Figs. 6a-b, page 15); and
In response to determining that the secondary viewer is no longer present, providing the content for the consumption while no longer providing the enhanced program for consumption (As described with respect to User D leaving/ in flow  in Figs. 6a-b, page 15).

Park teaches manipulating and providing enhanced/ custom programs/ segments of the content/ video and is not explicit that such segments may be scenes and associated metadata.

However, Klarfeld discloses a method and system for personalized TV whereby content/ video segments (Scenes; (¶ [2416]) may be modified (dropped and/or replaced) based on viewer profile and scene metadata (¶¶ [2416], [2460]-[2471]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Park with Klarfeld’s teachings in order to apply customization/ enhancement to a granular unit of segment (section, scene) as desired by the user and required by the system. 

Regarding claim 2, the system of Park and Klarfeld discloses wherein the enhancement comprises removing a portion of the content (¶¶ [2460]-[2467]).

Regarding claim 7, the system  of Park and Klarfeld discloses wherein the viewer profile includes preference characteristics, the content includes program characteristics, and calculating the match score for the content based on the viewer profile comprises correlating the program characteristics with the first profile (Park: Page 15, last 3 paragraphs).

Regarding claim 8 the system of Park and Klarfeld discloses wherein the accessing the viewer profile further comprises accessing a primary viewer profile, the primary viewer profile identifies the content as preferred, and the generating the enhanced program comprises generating the enhanced program from the content based on the viewer profile and the primary viewer profile (Park: Figs 6a-b, User D is interpreted as secondary viewer as its inclusion/ exclusion is shown with respect to other viewers; Park further determines/ discloses consideration of viewers as leaders -primary- and followers  -secondary-; page 16 4th paragraph onwards)

Regarding claim 10, the system Park and Klarfeld discloses:
detecting absence of the viewer (Park: As described with respect to User D leaving/ in flow  in Figs. 6a-b, page 15); and
providing the content for consumption without providing the enhanced program (Park: As described with respect to User D leaving/ in flow  in Figs. 6a-b, page 15).

The system of claims 11-12, and 17 recite similar features as those of the methods of claims 1-2, and 7, respectively, effectuated by the same, therefore, rejected by the same analysis.

The method of claim 31 recites similar features as the method of claim 1, and is taught by the system of Park and Klarfeld in its entirety as evidenced by the analysis of claim 1.


Claims 3, 5-6, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park. in view of Klarfeld, further in view of Janevski, USPGPUB 2003/0172381 (hereinafter “Janevski”).

Regarding claims 3 and 13, the system of Park and Klarfeld is not explicit in wherein the enhancement  comprises accessing additional content and adding the additional content to the content.

However, Janevski discloses wherein the enhancement  comprises accessing additional content and adding the additional content to the content (¶ [46]). Further details and examples are provided in ¶¶ [40]-[69].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Park and Klarfeld with Janevski’s teachings in order to provide a robust customization utilizing other types/ sources of content.

Regarding claims 5 and 15, the system of Park, Klarfeld, and Janevski discloses wherein the enhancement  comprises reordering portions of the content (Janevski: ¶¶ [40]-[69]).

Regarding claims 6 and 16, the system of Park, Klarfeld, and Janevski discloses reordering portions of the content further comprises prioritizing portions of the content having a particular character or particular location, based on the viewer profile (Janevski: ¶¶ [55]-[69].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Klarfeld, further in view of Chen et al., USPGPUB 2014/0189727 (hereinafter “Chen”).

Regarding claims 4 and 14, the system of Park and Klarfeld is not explicit in wherein generating the enhanced program further comprises modifying or removing explicit language.

However, Chen discloses a method and system for content enhancement/ customization wherein generating the enhanced program further comprises modifying or removing explicit language (¶¶ [34]-[38]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Park and Klarfeld with Chen’s teachings in order provide further options to viewers (e.g. parental control).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


ContactsAny inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421